Name: Commission Regulation (EEC) No 2135/81 of 28 July 1981 amending for the second time Regulation (EEC) No 1978/80 laying down detailed rules for the application of the special measures for soya beans harvested in 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 209 / 12 Official Journal of the European Communities 29 . 7 . 81 COMMISSION REGULATION (EEC) No 2135/81 of 28 July 1981 amending for the second time Regulation (EEC) No 1978/80 laying down detailed rules for the application of the special measures for soya beans harvested in 1980 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1978/80 is hereby amended as follows : 1 . In Article 1 '1 November 1980 to 31 March 1981 ' is replaced by '1 November 1981 to 31 March 1982'. 2 . In Article 11 '1 November 1980 ' is replaced by '1 November 1981 '. 3 . In Article 12 (2) '30 September 1980' is replaced by '30 September 1981 ', '30 April 1981 ' by '30 April 1981 ' and '30 November 1981 ' by '30 November 1982'. 4 . In Article 14 ' 1980 ' is replaced by ' 1980 and 1981 '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), and in particular Article 2 (6), the third paragraph of Article 3 and Article 4 thereof, Whereas Council Regulation (EEC) No 1781 /81 (') extended for a year the period of application of the general rules on aid for soya beans laid down in Regu ­ lation (EEC) No 1724/80 (3 ) ; whereas it is necessary to adjust the detailed rules governing the granting of this aid laid down in Commission Regulation (EEC) No 1 978/80 (4 ), as amended by Regulation (EEC) No 2754/80 (5 ) ; "Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1981 . For the Commission The President Gaston THORN (!) OJ No L 190 , (2 ) OJ No L 176, {s ) OJ No L 170 , 28 . 7 . 1979 , p . 8 . 1 . 7 . 1981 , p . 8 . 3 . 7 . 1980 , p . 1 . 26 . 7 . 1980, p . 25 . 29 . 10 . 1980 , p . 32 . ( 4 ) OJ No L 192, ( 5 ) OJ No L 284,